DETAILED ACTION
This Office Action is in response to Application filed on 24 May 2021.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 11, 13, and 16 of U.S. Patent No. 11,119,891. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 7, 11, 13, and 16 of ‘891 contain every element of claims 1, 8, and 15 of the instant application and as such anticipate claims 1, 8, and 15 of the instant application.
	Claim 1 of the instant application maps to claims 1 and 5 of ‘891.

	Claim 15 of the instant application maps to claims 13 and 16 of ‘891.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the above double patenting rejections are also overcome.

Regarding claims 1-7, the prior art does not disclose “determining whether a registered callback is called; and in response to determining that the registered callback is called by an asynchronous JavaScript function: determining whether the callback stack trace of the registered callback is available; and in response to determining that the callback stack trace of the registered callback is available: setting the callback stack 

Regarding claims 8-14, the prior art does not disclose “determining whether a registered callback is called; and in response to determining that the registered callback is called by an asynchronous JavaScript function: determining whether the callback stack trace of the registered callback is available; and in response to determining that the callback stack trace of the registered callback is available: setting the callback stack trace as active by associating the callback stack trace of the registered callback with the asynchronous JavaScript function.”

Regarding claims 15-20, the prior art does not disclose “determining whether a registered callback is called; and in response to determining that the registered callback is called by an asynchronous JavaScript function: determining whether the callback stack trace of the registered callback is available; and in response to determining that the callback stack trace of the registered callback is available: setting the callback stack trace as active by associating the callback stack trace of the registered callback with the asynchronous JavaScript function.”

Fanning et al., U.S. Patent App. Pub. 2013/0249917, hereinafter referred to as “Fanning” teaches a similar method.  Fanning discloses a method of program profiling (See paragraph 0094).  Fanning discloses sampling profile data corresponding to time to execute of a particular function (See paragraphs 0005, 0064, 0094). Fanning discloses collection is enabled (See paragraph 0027). Fanning discloses the executing code is JavaScript (See paragraph 0057). Fanning discloses various work performed by 
However Fanning does not disclose the limitations “determining whether a registered callback is called; and in response to determining that the registered callback is called by an asynchronous JavaScript function: determining whether the callback stack trace of the registered callback is available; and in response to determining that the callback stack trace of the registered callback is available: setting the callback stack trace as active by associating the callback stack trace of the registered callback with the asynchronous JavaScript function.” as cited in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2014/0317606 to Gataullin et al.
- Debugging involving tracing and asynchronous callbacks including languages such as JavaScript.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        October 21, 2021